Citation Nr: 0728114	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-01 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for type II diabetes 
mellitus due to exposure to herbicides.

3.  Entitlement to service connection for a chronic skin 
condition, claimed as blisters of the hands and feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1971.  This case comes to the Board of Veterans' 
Appeals (Board) from an August 2004 rating decision denying 
entitlement to service connection for left ear hearing loss, 
type II diabetes mellitus, and blisters of the hands and 
feet.  The issue of service connection for diabetes mellitus, 
Type II, is the subject of a remand appended to this 
decision.


FINDINGS OF FACT

1.  Left ear hearing loss was not manifested during the 
veteran's military service, or for many years thereafter, and 
the competent evidence of record fails to show a current 
diagnosis of the disorder.

2.  Blisters of the hands and feet were not shown during 
service, nor were they first documented until many years 
after service separation.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in active service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2006).

2.  A chronic skin condition, claimed as blisters of the 
hands and feet, was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible 
for providing; 3) what part of that evidence VA will attempt 
to obtain for him; and 
4) the need to send the RO any additional evidence that 
pertains to his claim.  38 C.F.R. § 3.159.  Prior to initial 
adjudication by the RO, VA issued complete notification 
letter in March 2004 thereby timely complying with all 
required elements of the duty to notify.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records and VA treatment records.  
No VA examination is necessary at this time as the veteran 
has not submitted evidence of a current diagnosis of hearing 
loss.  There does not appear to be any other evidence, VA or 
private, relevant to the claim at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claim at this time.

II.  Claims for Entitlement to Service Connection

The veteran claims that he has left ear hearing loss as a 
result of noise exposure in service due to serving as "a 
second loader on gun mount" and blisters of the hands and 
feet due to service in Vietnam.

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306. To establish service connection, there must be: 
1) a medical diagnosis of a current disability; 2) medical 
or, in certain cases, lay evidence of in-service occurrence 
of a disease or injury; and 3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail). 

Left Ear Hearing Loss

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that  
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500,  
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

Also applicable to the question of entitlement to service 
connection for left ear hearing loss, where a veteran served 
ninety days or more during a period of war and certain 
chronic diseases, including an organic disease of the nervous 
system such as sensorineural hearing loss, become manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The veteran's service medical records indicate that at the 
time of the veteran's induction, the audiological evaluation 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-10
0
n/a
-10
LEFT
5
-10
0
n/a
-10

At the time of the veteran's separation, the audiological 
evaluation indicated pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
n/a
LEFT
10
15
10
10
n/a

While these records indicate a slight increase, neither 
audiological evaluation indicates hearing loss as defined by 
38 C.F.R. § 3.385 and the veteran's remaining service medical 
records indicate no complaints of hearing loss or anything 
regarding the ears during service.

The veteran's post-service medical records included in the 
claims file are VA treatment records from October 2004 to 
August 2005.  These records are completely silent regarding 
complaints or diagnoses of hearing loss.  There are no other 
medical records included in the veteran's claims file and 
nothing indicating any complaints, treatment, or diagnosis of 
hearing loss within the first year after separation or 
beyond.

As no medical evidence of record indicates that the veteran 
currently has hearing loss and a valid claim cannot be made 
without a current diagnosis of a disability, the veteran's 
claim must be denied.  Despite the veteran's contentions that 
he currently suffers from left ear hearing loss, there is no 
medical evidence suggesting such a diagnosis.  Since there 
can be no valid claim in the absence of competent medical 
evidence of present disability and there is no medical 
evidence in the claims folder suggesting a diagnosis of the 
veteran as currently left ear hearing loss, the veteran's 
claim for service connection must be denied.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  While the veteran 
may sincerely believe that he has left ear hearing loss, as a 
lay person, he is not competent to render a medical diagnosis 
or etiological opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The preponderance of the evidence 
establishes that the veteran currently does not have left ear 
hearing loss.  As the preponderance of the evidence is 
against the claims, there is no reasonable doubt to be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).

Chronic Skin Condition

With regards to blisters of the hands and feet, the veteran's 
post-service medical records include VA treatment records 
indicating complaints and treatment regarding blisters of the 
hands and feet that the veteran reported to several 
physicians to have begun while or shortly after separation 
from service.  The veteran's service medical records; 
however, contain no indication of complaints or treatment 
regarding blisters of the hands or feet and the veteran's VA 
treatment records indicating such complaints and treatment 
begin only in 2004, over thirty years after separation.  
There are no other medical records in the claims file and 
nothing other than the veteran's testimony to suggest he has 
had the condition since service.  The thirty-year gap in the 
veteran's medical records and the lack of any notice of the 
condition while in service together weigh heavily against the 
veteran's claim for entitlement to service connection for 
blisters of the hands and feet.  As there is no evidence that 
the condition was manifested in service or that the current 
skin condition is in any way related to service, the 
veteran's claim for entitlement to service connection for 
blisters on the hands and feet must be denied.  

While the veteran may sincerely believe that he has blisters 
on the hands and feet as a result of service, as a lay 
person, he is not competent to render a medical diagnosis or 
etiological opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The preponderance of the evidence 
establishes that the veteran currently does not have blisters 
of the hands and feet due to service.  As the preponderance 
of the evidence is against the claims, there is no reasonable 
doubt to be resolved in the veteran's favor.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for a chronic skin 
condition, claimed as blisters of the hands and feet, is 
denied.


REMAND

With respect to the claim for service connection for diabetes 
mellitus, the veteran has testified that he set foot on 
Vietnam on many occasions in connection with his duties 
aboard an amphibious ship.  Medical records on file do 
reflect treatment for diabetes mellitus; however, there is no 
reference to whether or not he has Type II diabetes.  He has 
testified that he has been diagnosed with Type II diabetes 
and it is also noted in the record that he received treatment 
for Type II diabetes mellitus from private physicians (see 
application for VA benefits); however, no such records are on 
file.

Accordingly, in order to comply with the duty to assist, 
further development of the case is required and the case is 
REMANDED back to the RO via the Appeals Management Center in 
Washington DC for the following action.

1.  The veteran should be contacted and requested 
to provide the necessary information concerning 
medical providers who have treated him for diabetes 
since discharge from service.  All identified 
medical providers should then be contacted and 
requested to provide photocopies of the veteran's 
treatment records.

2.  Arrangements should then be made to have the 
veteran undergo an  examination in order to 
ascertain whether he does, in fact, have Type II 
diabetes mellitus.  All special tests should be 
conducted.  The claims folder should be made 
available to the examiner for review.  

3.  After completing any additional necessary 
development, the RO should readjudicate the issue 
of service connection for diabetes mellitus, to 
include the question of whether the evidence now 
establishes that the veteran did, in fact, set foot 
in Vietnam (see testimony at hearing on appeal) so 
as to invoke the statutory presumption of 
incurrence.  If the disposition remains 
unfavorable, the RO should furnish the veteran and 
his representative a supplemental statement of the 
case and afford them the opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


